IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA16-1151

                                Filed: 18 April 2017

Gaston County, No. 16 CVS 248

SCOTTY CHASTAIN, Plaintiff,

              v.

JAMES D. ARNDT a/k/a JIMMY ARNDT, in his official and individual capacity,
GASTON COLLEGE and GASTON COLLEGE BOARD OF TRUSTEES,
Defendants.


      Appeal by defendant from order entered 1 September 2016 by Judge Timothy

S. Kincaid in Gaston County Superior Court. Heard in the Court of Appeals 22

March 2017.


      Roberts Law Firm, P.A., by Scott W. Roberts, for plaintiff-appellee.

      Dean and Gibson, PLLC, by Jeremy S. Foster, for defendant-appellant Arndt.


      TYSON, Judge.


      James D. Arndt a/k/a Jimmy Arndt (“Defendant”) appeals from the trial

court’s denial of his motion for summary judgment. We affirm in part, reverse in

part, and remand.

                                   I. Background

      Gaston County Sheriff’s Deputy Scotty Chastain (“Plaintiff”) was enrolled in

the Basic Law Enforcement Training (“BLET”) course at Gaston College, a two-year

community college operating under the North Carolina Board of Community
                                 CHASTAIN V. ARNDT

                                  Opinion of the Court



Colleges.    Gaston College provides BLET to Gaston County law enforcement

officers.   Defendant, a certified Specialized Firearms Instructor and an active

Gastonia police officer, was employed by Gaston College to instruct the firearms

portion of BLET.

       On 22 March 2013, Plaintiff’s BLET class was training on the firing range

located at Gaston College. At the conclusion of the shooting portion of the class, the

students were instructed to return to the building to break down and clean their

firearms. Plaintiff alleges all of the BLET instructors present, including Defendant,

failed to ensure all of the students’ weapons had been unloaded and cleared of

ammunition before leaving the shooting range.

       Another BLET student in Plaintiff’s class failed to empty her weapon prior to

returning to the building and experienced difficulty in breaking down her weapon.

Defendant assisted the student to break down her weapon.             Plaintiff alleges

Defendant pulled the trigger of the firearm while assisting the other student to

break down her weapon. The firearm discharged. Plaintiff was wounded by the

discharge, but survived a bullet wound to his abdomen.

       On 21 January 2016, Plaintiff filed suit against Defendant, in both his official

and individual capacities, Gaston College, and Gaston College Board of Trustees

(“the Board of Trustees”) in superior court.       Plaintiff alleged negligence, gross

negligence, and negligent infliction of emotional distress.       He alleged Gaston



                                         -2-
                                  CHASTAIN V. ARNDT

                                   Opinion of the Court



College and the Board of Trustees were negligent for torts committed by Defendant

under the doctrine of respondeat superior.

      Plaintiff has dismissed all his claims against Gaston College and the Board of

Trustees, with prejudice. Both parties assert in their briefs that Plaintiff brought

those dismissed claims before the Industrial Commission under the Tort Claims

Act, and the action in the Industrial Commission has been stayed pending

resolution of the superior court action.

      Defendant filed a Rule 12 motion to dismiss Plaintiff’s claims. Defendant

asserts the superior court lacks personal jurisdiction (Rule 12(b)(1)) and subject

matter jurisdiction (Rule 12(b)(2)), and Plaintiff also fails to state a claim under

Rule 12(b)(6), because Plaintiff’s claims must be brought before the North Carolina

Industrial Commission under the Tort Claims Act. Defendant also asserts Plaintiff

improperly alleges claims against him in his individual capacity, and all Defendants

are entitled to sovereign immunity.        On 26 August 2016, the trial court denied

Defendant’s motion. Defendant appeals.

                              II. Appellate Jurisdiction

      “Typically, the denial of a motion to dismiss is not immediately appealable to

this Court because it is interlocutory in nature.” Reid v. Cole, 187 N.C. App. 261,

263, 652 S.E.2d 718, 719 (2007) (citation omitted). “‘An interlocutory order is one

made during the pendency of an action, which does not dispose of the case, but



                                           -3-
                                 CHASTAIN V. ARNDT

                                  Opinion of the Court



leaves it for further action by the trial court in order to settle and determine the

entire controversy.’” Britt v. Cusick, 231 N.C. App. 528, 530-31, 753 S.E.2d 351, 353-

54 (2014) (quoting Veazey v. City of Durham, 231 N.C. 357, 362, 57 S.E.2d 377, 381

(1950)).

      Defendant contends, however, that this appeal is properly before the Court

because his motion to dismiss is grounded on sovereign immunity and affects a

substantial right that would be lost in the absence of an immediate appeal. See N.C.

Gen. Stat. § 1-277(a) (2015) (authorizing interlocutory appeal of order that “affects a

substantial right”); N.C. Gen. Stat. § 7A-27(b)(3) (2015) (providing for an appeal of

right from an interlocutory order which “affects a substantial right”).

      “This Court has held that a denial of a Rule 12(b)(6) motion to dismiss on the

basis of sovereign immunity affects a substantial right and is immediately

appealable.” Green v. Kearney, 203 N.C. App. 260, 266, 690 S.E.2d 755, 761 (2010)

(citation omitted), aff’d per curiam, 367 N.C. 113, 748 S.E.2d 143 (2013).

Furthermore, “this Court has held that an appeal of a motion to dismiss based on

sovereign immunity presents a question of personal jurisdiction rather than subject

matter jurisdiction, and is therefore immediately appealable.” Data Gen. Corp. v.

Cty. of Durham, 143 N.C. App. 97, 100, 545 S.E.2d 243, 245-46 (2001) (citations

omitted). Also, rulings “denying dispositive motions based on [a] public official’s

immunity affect a substantial right and are immediately appealable.” Summey v.



                                         -4-
                                 CHASTAIN V. ARNDT

                                  Opinion of the Court



Barker, 142 N.C. App. 688, 689, 544 S.E.2d 262, 264 (2001) (citation omitted), aff’d

in part and modified in part, 357 N.C. 492, 586 S.E.2d 247 (2003). This appeal is

properly before us.

                               III. Standard of Review

                                A. Ruling on 12(b)(6)

      This Court reviews the trial court’s denial of a motion to dismiss de novo.

White v. Trew, 366 N.C. 360, 363, 736 S.E.2d 166, 168 (2013). “When applying de

novo review, we consider the case anew and may freely substitute our own ruling

for the lower court’s decision.” Lanvale Props., LLC v. Cty. of Cabarrus, 366 N.C.
142, 149, 731 S.E.2d 800, 806-07 (2012) (citation and quotation marks omitted).

             The motion to dismiss under N.C. R. Civ. P. 12(b)(6) tests
             the legal sufficiency of the complaint. In ruling on the
             motion the allegations of the complaint must be viewed as
             admitted, and on that basis the court must determine as a
             matter of law whether the allegations state a claim for
             which relief may be granted.

Robinson v. Wadford, 222 N.C. App. 694, 696, 731 S.E.2d 539, 541 (2012) (citation

omitted). “The complaint must be liberally construed, and the court should not

dismiss the complaint unless it appears beyond a doubt that the plaintiff could not

prove any set of facts to support his claim which would entitle him to relief.” Sain v.

Adams Auto Grp., __ N.C. App. __, __, 781 S.E.2d 655, 659 (2016) (citation omitted).

                                B. Ruling on 12(b)(2)




                                         -5-
                                  CHASTAIN V. ARNDT

                                    Opinion of the Court



      “[W]hen neither party submits evidence [in support or opposition of the

12(b)(2) motion], the allegations of the complaint must disclose jurisdiction although

the particulars of jurisdiction need not be alleged.” Banc of Am. Secs. LLC v.

Evergreen Int’l Aviation, Inc., 169 N.C. App. 690, 693, 611 S.E.2d 179, 182 (2005)

(citation and quotation marks omitted). “The trial judge must decide whether the

complaint contains allegations that, if taken as true, set forth a sufficient basis for

the court’s exercise of personal jurisdiction.” Id.

      “When this Court reviews a decision as to personal jurisdiction, it considers

only whether the findings of fact by the trial court are supported by competent

evidence in the record; if so, this Court must affirm the order of the trial court.” Id.

at 694, 611 S.E.2d at 183 (citation and quotation marks omitted).

                   IV. Official Capacity Claims against Defendant

      Plaintiff sued Defendant in both his individual and official capacities.

Defendant argues he is entitled to sovereign immunity on any claim asserted

against him in his “official capacity,” and Plaintiff’s claim must be asserted in the

Industrial Commission under the Tort Claims Act. We agree.

      “It is a fundamental rule of law that the State is immune from suit unless it

expressly consents to be sued.” Zimmer v. North Carolina Dep’t of Transp., 87 N.C.

App. 132, 134, 360 S.E.2d 115, 117 (1987) (citation omitted). “By enactment of the

Tort Claims Act, N.C.G.S. § 143-291, et seq., the General Assembly partially waived



                                           -6-
                                 CHASTAIN V. ARNDT

                                  Opinion of the Court



the sovereign immunity of the State to the extent that it consented that the State

could be sued for injuries proximately caused by the negligence of a State employee

acting within the scope of his employment.” Id.

       “The State may be sued in tort only as authorized in the Tort Claims Act.”

Guthrie v. State Ports Auth., 307 N.C. 522, 535, 299 S.E.2d 618, 625 (1983) (citation

omitted).       The Tort Claims Act provides “[t]he North Carolina Industrial

Commission is . . . a court for the purpose of hearing and passing upon tort claims

against the State Board of Education, the Board of Transportation, and all other

departments, institutions and agencies of the State.” N.C. Gen. Stat. § 143-291(a)

(2015). If the Commission finds there was actionable “negligence on the part of an

officer, employee, involuntary servant or agent of the State while acting within the

scope of his . . . employment,” the Commission shall determine the amount of

damages the claimant is to be paid. Id. The statute specifically states “[c]ommunity

colleges and technical colleges shall be deemed State agencies for purposes of this

Article.” Id.

       “Because an action in tort against the State and its departments, institutions,

and agencies is within the exclusive and original jurisdiction of the Industrial

Commission, a tort action against the State is not within the jurisdiction of the

Superior Court.” Guthrie, 307 N.C. at 539-40, 299 S.E.2d at 628. It is undisputed




                                         -7-
                                  CHASTAIN V. ARNDT

                                  Opinion of the Court



that the North Carolina Industrial Commission has exclusive jurisdiction over

Plaintiff’s claims against Gaston College and its Board of Trustees. See id.

      The trial court’s order does not refer to the official or individual capacity of

Defendant. “A suit against a defendant in his individual capacity means that the

plaintiff seeks recovery from the defendant directly; a suit against a defendant in

his official capacity means that the plaintiff seeks recovery from the entity of which

the public servant defendant is an agent.” Meyer v. Walls, 347 N.C. 97, 110, 489
S.E.2d 880, 887 (1997) (citing Anita R. Brown-Graham & Jeffrey S. Koeze,

Immunity from Personal Liability under State Law for Public Officials and

Employees: An Update, Loc. Gov’t L. Bull. 67, at 7 (Inst. of Gov’t, Univ. of N.C. at

Chapel Hill), Apr. 1995). A suit in an official capacity is “another way of pleading

an action against the governmental entity.” Mullis v. Sechrest, 347 N.C. 548, 554-

55, 495 S.E.2d 721, 725 (1998).

      “[I]n a suit against a public employee in his official capacity, the law entitles

the employee to the same protection as that of the entity.” Reid v. Town of Madison,

137 N.C. App. 168, 171, 527 S.E.2d 87, 89 (2000) (citing Warren v. Guilford Cty., 129
N.C. App. 836, 838, 500 S.E.2d 470, 472, disc. review denied, 349 N.C. 241, 516
S.E.2d 610 (1998)). “Official capacity is not synonymous with official duties; the

phrase is a legal term of art with a narrow meaning -- the suit is in effect one




                                         -8-
                                  CHASTAIN V. ARNDT

                                    Opinion of the Court



against the entity.” Meyer, 347 N.C. at 111, 489 S.E.2d at 888 (citation and internal

quotation marks omitted) (emphases supplied).

      Plaintiff’s complaint alleges Gaston College and its Board of Trustees waived

sovereign immunity by the purchase of liability insurance.          Plaintiff argues his

claim against Defendant in his official capacity is properly before the superior court

pursuant to this waiver of sovereign immunity.

      The Tort Claims Act provides:

             (b) If a State agency, otherwise authorized to purchase
             insurance, purchases a policy of commercial liability
             insurance providing coverage in an amount at least equal
             to the limits of the State Tort Claims Act, such insurance
             coverage shall be in lieu of the State’s obligation for
             payment under this Article.

N.C. Gen. Stat. § 143-291(b) (2015). N.C. Gen. Stat. § 115D-24 permits community

colleges to waive sovereign immunity by the purchase of liability insurance. The

statute provides:

             The board of trustees of any [community college], by
             obtaining liability insurance as provided in G.S. 115D-53,
             is authorized to waive its governmental immunity from
             liability for . . . injury of person . . . by the negligence or
             tort of any agent or employee of the board of trustees . . . .
             Governmental immunity shall be deemed to have been
             waived by the act of obtaining liability insurance, but only
             to the extent that the board is indemnified for the
             negligence or torts of its agents and employees[.]

N.C. Gen. Stat. § 115D-24 (2015).




                                           -9-
                                 CHASTAIN V. ARNDT

                                  Opinion of the Court



      The interplay between the Tort Claims Act and statutes permitting state

agencies to waive immunity was examined by this Court in Wood v. N.C. State

Univ., 147 N.C. App. 336, 556 S.E.2d 38 (2001), disc. review denied, 355 N.C. 292,

561 S.E.2d 887 (2002). The Court determined, “the phrase ‘such insurance coverage

shall be in lieu of the State’s obligation for payment under this Article,’ N.C.G.S. §

143-291(b), is more consistent with a designation of the source of payment than

with a designation of the forum for adjudication.” Id. at 343, 556 S.E. 2d at 43.

Although various statutes, such as N.C. Gen. Stat. § 115D-24 at issue here, permit

State agencies to waive immunity through the purchase of insurance, it is settled

that “jurisdiction over tort claims against the State and its agencies remains

exclusively with the Industrial Commission.” Id.

      When sued in his official capacity, Defendant is entitled to the same

sovereign immunity as Gaston College and its governing body. Id. A claim against

Defendant in his official capacity is a claim against the entity and “is subject to the

same jurisdictional rulings” as the suit against Gaston College and its Board of

Trustees. Meyer, 347 N.C. at 111, 489 S.E.2d at 888. The allegation that Gaston

College purchased liability insurance and waived sovereign immunity of Defendant

in his official capacity has no bearing on the exclusive jurisdiction of the Industrial

Commission to adjudicate Plaintiff’s claims against Gaston College, the Board of

Trustees, and against Defendant in his official capacity. The trial court’s denial of



                                         - 10 -
                                CHASTAIN V. ARNDT

                                 Opinion of the Court



Defendant’s motion to dismiss the suit against him in his official capacity is error

and is reversed.

  V. Individual Capacity Claims against Defendant and Defendant’s assertion of
                            Public Official Immunity
      Defendant argues the trial court erred by denying his motion to dismiss,

because he is a public official and immune to suit, and Plaintiff’s allegations were

insufficient to pierce his immunity. We agree in part.

                               A. Individual Liability

      Plaintiff may bring a State Tort Claims action against Gaston College before

the Industrial Commission, and also bring a separate common law action in the

superior court against Defendant individually. Our Supreme Court has explained:

             The only claim authorized by the Tort Claims Act is a
             claim against the State agency. True, recovery, if any,
             must be based upon the actionable negligence of an
             employee of such agency while acting within the scope of
             his employment. However, recovery, if any, against the
             alleged negligent employee must be by common law
             action. Plaintiffs could obtain no relief against [the
             defendant] under the Tort Claims Act.

Wirth v. Bracey, 258 N.C. 505, 507-08, 128 S.E.2d 810, 813 (1963).

             [T]he fact that the Tort Claims Act provides for subject
             matter jurisdiction in the Industrial Commission over a
             negligence claim against the State does not preclude a
             claim against defendants in Superior Court. A plaintiff
             may maintain both a suit against a state agency in the
             Industrial Commission under the Tort Claims Act and a
             suit against the negligent agent or employee in the
             General Court of Justice for common-law negligence.



                                        - 11 -
                                  CHASTAIN V. ARNDT

                                   Opinion of the Court



Meyer, 347 N.C. at 108, 489 S.E.2d at 886. “Of course, [P]laintiff[] may not recover

from all sources an amount in excess of the damages [he] sustained.” Wirth, 258
N.C. at 509, 128 S.E.2d at 814; see also Meyer, 347 N.C. at 108, 489 S.E.2d at 886

(“Although a plaintiff may not receive a double recovery, he may seek a judgment

against the agent or the principal or both.”).

                      B. Public Official versus Public Employee

       Defendant asserts he was acting in the capacity of a public official at the

time Plaintiff’s injury occurred and is immune from suit. “The doctrine of public

official immunity is a derivative form of governmental immunity.” Hart v. Brienza,

__ N.C. App. __, __, 784 S.E.2d 211, 215 (2016) (citation and internal quotation

marks omitted). “[A] public official, engaged in the performance of governmental

duties involving the exercise of judgment and discretion, may not be held personally

liable for mere negligence in respect thereto. However, a public employee may be

held individually liable.” Isenhour v. Hutto, 350 N.C. 601, 609-10, 517 S.E.2d 121,

127 (1999) (citation and quotation marks omitted).

             In distinguishing between a public official and a public
             employee, our courts have held that (1) a public office is a
             position created by the constitution or statutes; (2) a
             public official exercises a portion of the sovereign power;
             and (3) a public official exercises discretion, while public
             employees perform ministerial duties. Additionally, an
             officer is generally required to take an oath of office while
             an agent or employee is not required to do so.




                                          - 12 -
                                  CHASTAIN V. ARNDT

                                   Opinion of the Court



Fraley v. Griffin, 217 N.C. App. 624, 627, 720 S.E.2d 694, 696 (2011) (citation,

quotation marks, and brackets omitted).

      Plaintiff’s complaint alleges Defendant is a “sergeant with the City of

Gastonia Police Department” who was “employed by [Gaston College] as a basic law

enforcement trainer.” It is well settled that police officers are public officials. Mills

v. Duke Univ., 234 N.C. App. 380, 384, 759 S.E.2d 341, 344 (2014).

      BLET instructors are not required to be either active duty or certified police

officers. Citizens may also serve as BLET instructors, if they have acquired four

years of practical experience as an “administrator or specialist in a field directly

related to the criminal justice system.” 12 N.C.A.C. 09B. 0302. While Defendant

was employed as an active duty police officer for the City of Gastonia, he was clearly

acting in the capacity of a BLET instructor, and was employed and compensated by

Gaston College, when the incident occurred. We are guided by the factors set forth

in Fraley, 217 N.C. App. at 627, 720 S.E.2d at 696, supra, to determine whether a

BLET instructor is a public official or a public employee.

      1. Position Created by Statute and the Exercise of the Sovereign’s Power

      Defendant first contends that the position of BLET instructor is created by

statute and is regulated by the State. “This Court has noted that cases which have

recognized the existence of a public officer did so when either the officer’s position

had ‘a clear statutory basis’ or the officer had been ‘delegated a statutory duty by a



                                          - 13 -
                                  CHASTAIN V. ARNDT

                                   Opinion of the Court



person or organization created by statute.’” Fraley, 217 N.C. App. at 627, 720 S.E.2d

at 696 (quoting Farrell v. Transylvania Cty. Bd. of Educ., 199 N.C. App. 173, 177-

79, 682 S.E.2d 224, 228-29 (2009)).

      “It is in the public interest that . . . education and training be made available

to persons who seek to become criminal justice officers.” N.C. Gen. Stat. § 17C-1

(2015).    Chapter 17C of our General Statutes establishes the North Carolina

Criminal    Justice   Education    and    Training        Standards   Commission    (“the

Commission”). The Commission has the power to “[e]stablish minimum educational

and training standards that must be met in order to qualify for entry level

employment and retention as a criminal justice officer[.]” N.C. Gen. Stat. § 17C-

6(a)(2) (2015).

      The Commission also has the authority to “[e]stablish minimum standards

for the certification of criminal justice training schools and programs or courses of

instruction that are required by [Chapter 17C],” and “[e]stablish minimum

standards and levels of education and experience for all criminal justice

instructors[.]” N.C. Gen. Stat. § 17C-6(a)(4) and (a)(6).         The Commission may

“[c]ertify and recertify, suspend, revoke, or deny . . . criminal justice instructors and

school directors who participate in programs or courses of instruction that are

required by [Chapter 17C].” N.C. Gen. Stat. § 17C-6(a)(7).




                                          - 14 -
                                 CHASTAIN V. ARNDT

                                  Opinion of the Court



      The North Carolina Criminal Justice Education and Training System is

statutorily created under the Commission, and is “a cooperative arrangement

among criminal justice agencies, both State and local, and criminal justice

education and training schools, both public and private, to provide education and

training to the officers and employees of the criminal justice agencies of the State of

North Carolina and its local governments.” N.C. Gen. Stat. § 17C-8 (2015). These

statutes demonstrate the General Assembly’s determination and directive that “the

administration of criminal justice is of statewide concern, and that proper

administration is important to the health, safety and welfare of the people of the

State and is of such nature as to require education and training of a professional

nature” for law enforcement officers. N.C. Gen. Stat. § 17C-1. We find Defendant,

in his role as a BLET firearms instructor, was “delegated a statutory duty by a

person or organization created by statute.” Fraley, 217 N.C. App. at 627, 720 S.E.2d

at 696.

      “An essential difference between a public office and mere employment is the

fact that the duties of the incumbent of an office shall involve the exercise of some

portion of the sovereign power.” State v. Hord, 264 N.C. 149, 155, 141 S.E.2d 241,

245 (1965) (citation omitted). The State possesses both the power and obligation to

train, educate, regulate, and maintain all North Carolina law enforcement officers.

We hold that Defendant was engaged in the “exercise of some portion of the



                                         - 15 -
                                   CHASTAIN V. ARNDT

                                    Opinion of the Court



sovereign power” in training officers to properly discharge their duties and to

administer criminal justice. Id.

                                 2. Exercise of Discretion

      Our Supreme Court has explained that “[d]iscretionary acts are those

requiring personal deliberation, decision and judgment. Ministerial duties, on the

other hand, are absolute and involve merely execution of a specific duty arising

from fixed and designated facts.” Isenhour, 350 N.C. at 610, 517 S.E.2d at 127

(internal quotations and citations omitted). In Baker v. Smith, 224 N.C. App 432,

737 S.E.2d 144 (2012), this Court held an assistant jailer exercised sufficient

discretion for public official immunity to apply. This Court explained, “we do not

consider just one duty or one aspect of the assistant jailer’s duties in deciding

whether she exercises discretion. Rather, we must consider her duties as a whole.”

Id. at 431, 737 S.E.2d at 150.

      Here, Defendant was tasked with educating and instructing law enforcement

trainees in the proper use of firearms. The trainees were permitted to handle, load,

fire, unload, breakdown and clean their weapons in close proximity to each other.

Proper firearm training and safety is a serious undertaking and encompasses severe

risks and hazards, as here. We hold Defendant’s position as a public community

college BLET instructor involved sufficient exercise of the sovereign’s power and the




                                           - 16 -
                                  CHASTAIN V. ARNDT

                                   Opinion of the Court



exercise of his own experience, judgment and discretion to consider Defendant to be

a public official.

                     C. Allegations Sufficient to Pierce Immunity

       Defendant argues Plaintiff failed to plead allegations sufficient to pierce

Defendant’s public official immunity to allow suit to proceed against him in his

individual capacity. We disagree.

       Plaintiff’s complaint alleges Defendant failed to ensure all of the BLET

trainees’ weapons were unloaded before they left the firing range. When another

student in the class with Plaintiff experienced trouble in breaking down her

weapon, Defendant took the weapon from her and began to manipulate its moving

parts. Defendant pulled the trigger while the weapon was pointed at Plaintiff’s

abdomen. The still loaded weapon discharged and Plaintiff was shot at point blank

range. Plaintiff alleges Defendant’s actions amounted to gross negligence and

willful and wanton conduct.

       “[A] public official is immune from suit unless the challenged action was (1)

outside the scope of official authority, (2) done with malice, or (3) corrupt.” Wilcox v.

City of Asheville, 222 N.C. App. 285, 288, 730 S.E.2d 226, 230 (2012).

              A defendant acts with malice when he wantonly does that
              which a man of reasonable intelligence would know to be
              contrary to his duty and which he intends to be
              prejudicial or injurious to another. Thus, elementally, a
              malicious act is an act (1) done wantonly, (2) contrary to
              the actor’s duty, and (3) intended to be injurious to


                                          - 17 -
                                 CHASTAIN V. ARNDT

                                  Opinion of the Court



             another.

Id. at 289, 730 S.E.2d at 230.

      “‘[T]he intention to inflict injury may be constructive as well as actual’ and . .

. constructive intent to injure exists where the actor’s conduct ‘is so reckless or so

manifestly indifferent to the consequences, where the safety of life or limb is

involved, as to justify a finding of [willfulness] and wantonness equivalent in spirit

to an actual intent.” Id. at 289, 730 S.E.2d at 231 (quoting Foster v. Hyman, 197
N.C. 189, 192, 148 S.E. 36, 38 (1929)).

      “[A] showing of mere reckless indifference is insufficient, and a plaintiff

seeking to prove malice based on constructive intent to injure must show that the

level of recklessness of the officer’s action was so great as to warrant a finding

equivalent in spirit to actual intent.” Id. at 292, 730 S.E.2d at 230.       Plaintiff’s

allegation that Defendant, an experienced law enforcement officer and a certified

BLET firearms instructor, pulled the trigger of a loaded deadly weapon while it was

pointed at a student’s abdomen, is sufficient to withstand Defendant’s Rule 12(b)(6)

motion to dismiss under this test. Id.

                                    V. Conclusion

      When sued in his official capacity, Defendant is entitled to the same

sovereign immunity as Gaston College and its Board of Trustees.             The North

Carolina Industrial Commission possesses exclusive personal jurisdiction over the



                                          - 18 -
                                 CHASTAIN V. ARNDT

                                  Opinion of the Court



claim against Defendant in his official capacity. The trial court erred to the extent

it denied Defendant’s motion to dismiss the suit against him in his official capacity.

      The Defendant meets the criteria for a public official, as opposed to a public

employee, which would ordinarily entitle him to immunity from a negligence suit.

However, liberally construing Plaintiff’s allegations on the face of the complaint as

we are bound to do on a motion to dismiss, we determine Plaintiff’s complaint

sufficiently alleges facts to pierce Defendant’s public official immunity. The trial

court did not err by denying Defendant’s Rule 12(b)(6) motion to dismiss Plaintiff’s

claims against Defendant in his individual capacity.          The trial court’s order is

affirmed in part, reversed in part, and is remanded to the trial court for further

proceedings consistent with this opinion. It is so ordered.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

      Judges ELMORE and DIETZ concur.




                                         - 19 -